                                                                   Case 8:20-bk-10143-TA          Doc 407 Filed 03/25/21 Entered 03/25/21 11:58:27             Desc
                                                                                                   Main Document     Page 1 of 5


                                                                   1       Ira D. Kharasch (CA Bar No. 109084)
                                                                           Erin Gray (CA Bar No. 157658)
                                                                   2       PACHULSKI STANG ZIEHL & JONES LLP
                                                                           10100 Santa Monica Blvd., 13th Floor
                                                                   3       Los Angeles, CA 90067
                                                                           Telephone: (310) 277-6910
                                                                   4       Facsimile: (310) 201-0760
                                                                           E-mail: ikharasch@pszjlaw.com
                                                                   5                egray@pszjlaw.com

                                                                   6       Attorneys for Debtor and Debtor-in-Possession,
                                                                           Bridgemark Corporation
                                                                   7

                                                                   8                               UNITED STATES BANKRUPTCY COURT

                                                                   9                                CENTRAL DISTRICT OF CALIFORNIA

                                                                  10                                         SANTA ANA DIVISION

                                                                  11   In re:                                         Case No.: 8:20-bk-10143-TA
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                                  Chapter 11
                                                                       BRIDGEMARK CORPORATION,1
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                  PROOF OF SERVICE
                                           ATTORNEYS AT LAW




                                                                                  Debtor and Debtor-in Possession.
                                                                  14
                                                                                                                      (Relates to Docket No. 406)
                                                                  15
                                                                                                                      Hearing:
                                                                  16                                                  Date     March 31, 2021
                                                                                                                      Time:    10:00 a.m.
                                                                  17                                                  Place:   ZoomGov
                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27
                                                                       1
                                                                  28    The Debtor’s last four digits of its taxpayer identification number are (1669). The headquarters and
                                                                       service address for the above-captioned Debtor is 17671 Irvine Blvd., Suite 217, Tustin, CA 92780.
             Case 8:20-bk-10143-TA                  Doc 407 Filed 03/25/21 Entered 03/25/21 11:58:27                                       Desc
                                                     PROOF OF SERVICE OF
                                                      Main Document      DOCUMENT
                                                                       Page 2 of 5
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

 A true and correct copy of the document entitled:

 NOTICE OF REVISED PROPOSED ORDER GRANTING DEBTOR'S MOTION PURSUANT TO 11 U.S.C.
 §§ 105(a), 363(b), AND 365 AND FED. R. BANKR. P. 9019 FOR ENTRY OF ORDER (I) APPROVING SETTLEMENT
 AGREEMENT BETWEEN THE DEBTOR, ROBERT J. HALL, AND PLACENTIA DEVELOPMENT COMPANY AND
 RELATED AGREEMENTS, (11) APPROVING SALE OF SUBSTANTIALLY ALL ASSETS OF THE DEBTOR FREE
 AND CLEAR OF LIENS, (111) APPROVING ASSUMPTION AND/OR ASSIGNMENT OF CERTAIN
 EXECUTORYCONTRACTSAND UNEXPIRED LEASES, (IV) MODIFYING ORDER AUTHORIZING EMPLOYMENT OF
 NUMERIC SOLUTIONS LLC, AND (V) GRANTING RELATED RELIEF [Docket No. 406]

 was served in the manner stated below:


 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders
 and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date) 3/24/2021, I
 checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons are on
 the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                           Service information continued on attached page



 2. SERVED BY UNITED STATES MAIL:
 On (date), 3/25/2021, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
 adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
 postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
 completed no later than 24 hours after the document is filed.


                                                                                           Service information continued on attached page



 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for each
 person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 3/25/2021, I served the following persons
 and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service method), by
 facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or
 overnight mail to, the judge will be completed no later than 24 hours after the document is filed.




                                                                                           Service information continued on attached page




 I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 3/25/2021                                Nancy Lockwood                                           /s/ Nancy Lockwood
  Date                                    Printed Name                                               Signature

               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
 June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
 DOCS_LA:327517.1 10804/002
            Case 8:20-bk-10143-TA                  Doc 407          Filed 03/25/21            Entered 03/25/21 11:58:27                   Desc
1.       TO BE SERVED BY THE COURT VIA NOTICE
                                     Main     OF ELECTRONIC
                                          Document     Page FILING
                                                            3 of 5 (NEF):
        J Scott Bovitz bovitz@bovitz-spitzer.com
        Frank Cadigan frank.cadigan@usdoj.gov
        Nancy S Goldenberg nancy.goldenberg@usdoj.gov
        Erin E Gray egray@pszjlaw.com
        James KT Hunter jhunter@pszjlaw.com
        Samuel M Kidder skidder@ktbslaw.com
        William N Lobel wlobel@tocounsel.com, jokeefe@tocounsel.com;sschuster@tocounsel.com
        Randall P Mroczynski randym@cookseylaw.com
        Matthew J Pero mpero@afrct.com, lhlista@afrct.com;AFRCTECF@afrct.com
        Kenneth D Peters kpeters@dresslerpeters.com, rmccandless@dresslerpeters.com
        Robert J Pfister rpfister@ktbslaw.com
        Christopher O Rivas crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com
        United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
        Robert K Wing rkw@rkwing.com

2.       TO BE SERVED BY UNITED STATES MAIL:

See Attached Service List.

3.       TO BE SERVED BY EMAIL:

See Attached Service List.




              This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:327517.1 10804/002
              Case 8:20-bk-10143-TA   Doc 407 Filed 03/25/21 Entered 03/25/21 11:58:27               Desc
                                       Main Document     Page 4 of 5
 In re Bridgemark Corporation         Via U.S. Mail                         Via Email
 Chapter 11 Case No.:                 Argonaut Insurance Company            Office of the United States Trustee
 8:20-bk-10143 TA                     USI Insurance Company                 Goldenberg, Nancy (USTP)
 2002 Service List                    PO Box 61187
                                      Virginia Beach, VA 23466-1187
                                                                            <Nancy.Goldenberg@UST.DOJ.GOV>


                                           20 Largest Unsecured Creditors

                                                     Via U.S. Mail




 Placentia Development Company LLC    Michael D. Kibler, Esq.               Oil Well Service Company
 c/o Daniel A. Reed, Esq.             Kibler Fowler and Cave LLP            Attn.: Lisa Frances
 600 Anton Boulevard, 11th Floor      11100 Santa Monica Blvd.              10840 Norwalk Blvd
 Costa Mesa, CA 92626                 Suite 360                             Santa Fe Springs, CA 90670
                                      Los Angeles, CA 90025                 (Transferred to PDC)



 Clariant Corporation                 Travelers Insurance                   Porter Boiler Service
 DEPT 2203                            Direct Bill Accounting                Attn.: Nooshin, Accounting Dept.
 Carol Stream, IL 60132-2203          Attn: Tasha Butler                    1166 R. 23rd Street
 (Mail RTS/updated 2/12/20)           PO Box 26208                          Signal Hill, CA 90755
                                      Richmond, VA 23260-6208               (Transferred to PDC)


 Innovative Electrix, Inc             CW Services, Inc./CWS Vacuum          Western States Oilfield Prod. Inc.
 Attn.: Accounting Department         Attn.: Craig Winberg                  Attn.: Accounting Department
 PO Box 1070                          3806 Madonna Drive                    11852 Western Ave.
 Downey, CA 90240                     Fullerton, CA 92835                   Stanton, CA 90680
                                                                            (Transferred to PDC)


 SC Fuels                             Parsons Crime Prevention              Southwest Micro Computers
 Attn.: Accounting Department         Division                              Attn.: Steve M. Walker
 PO Box 14237                         Attn.: Richard Parsons                2230 Pepperwood Lane
 Orange, CA 92863                     17141 Green Lane                      Corona, CA 92882
                                      Huntington Beach, CA 92649            (Transferred to PDC)


 Weatherford US LP                    Montrose Air Quality Services, LLC    InterAct PMTI, Inc.
 (FDC4922)                            Attn.: Paul                           Attn.: Mike Guilliani
 Attn.: Accounting Department         PO Box 741137                         260 Maple Court
 PO Bo 301003a                        Los Angeles, CA 90074-1137            Suite 210
 Dallas, TX 75303-1003                                                      Ventura, CA 93003


 A&G Compressor Parts, Inc.           McFadden-Dale Industrial Hardware     John Guzman Crane Service
 Attn.: Greg Dryden                   Attn.: Accounting Department          Attn.: Accounting Department
 13671 Bora Drive                     129 N. Maple Street, Unit C           2463 Gundry Ave.
 Santa Fe Springs, CA 90670           Corona, CA 92880-1735                 Signal Hill, CA 90755
                                      (Transferred to PDC)


 Home Depot                           State Compensation Insurance Fund     Cintas
 Attn.: Accounting Department         State Fund                            Attn.: Accounting Department
 Dept 32-2501439073                   PO Box 7441                           PO Box 29059
 PO Box 78047                         San Francisco, CA 94120-7441          Phoenix, AZ 85038-059
 Phoenix, AZ 85062-8047




DOCS_LA:324955.8 10804/001
              Case 8:20-bk-10143-TA   Doc 407 Filed 03/25/21 Entered 03/25/21 11:58:27                  Desc
                                       Main Document     Page 5 of 5
Supplemental Parties:                 Southern California Edison                Daniel R. Connolly
                                      Attn.: Accounting Department              HC 2 Box 4795
                                      PO Box 300                                Trinity Center, CA 96091-9503
                                      Rosemead, CA 91772-0001



City of Anaheim                       Claremont Tax Associates, Inc.            Hilcorp Energy Company
Attn.: Accounting Department          Attn.: Jeffery Durrant                    Attn.: Owner Relations
201 South Anaheim Blvd.               114 N. Indian Hills Blvd., S-F            1111 Travis Street
Anaheim, CA 92803-3069                Claremont, CA 91711                       Houston, TX 77002



City of Placentia                     SWRCB Storm Water Section                 Larsen & Risley
Attn.: Catherine Carranza             Attn.: Accounting Department              Attn.: Accounting Department
401 E. Chapman Ave.                   PO Box 1888                               3200 Park Center Drive, Suite 720
Placentia, CA 92870                   Sacramento, CA 95812-1888                 Costa Mesa, CA 92626



Card Service Center                   Robert N. Kestner & Jeanne S. Kestner,    USI Insurance Services National
Attn.: Accounting Department          Trustees of the Robert N. Kestner Trust   Attn.: Accounting Department
PO Box 569100                         815 Vineyard Court                        PO Box 61187
Dallas, TX 75356-9100                 Pleasant Hill, CA 94523-2189              Virginia Beach, CA 23466



Aqua Tibia Ranch for Bradford Bros.
Attn.: Accounting Department
PO Box 578
Pauma Valley, CA 92016




DOCS_LA:324955.8 10804/001
